In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 14-144V
                                     Filed: September 15, 2014
                                         Not for Publication

*************************************
FAY KENNEDY,                                 *
                                             *
               Petitioner,                   *
                                             *                    Damages decision based on
 v.                                          *                    stipulation; influenza (flu) vaccine;
                                             *                    Guillain-Barré Syndrome (GBS);
SECRETARY OF HEALTH                          *                    transverse myelitis (TM); fees and
AND HUMAN SERVICES,                          *                    costs decision based on stipulation
                                             *
               Respondent.                   *
                                             *
*************************************
Danielle A. Strait, Washington, DC, for petitioner.
Alexis B. Babcock, Washington, DC, for respondent.

MILLMAN, Special Master

     DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS 1

         On September 12, 2014, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that she suffered from
Guillain-Barré Syndrome (“GBS”) or transverse myelitis (“TM”) as a result of her receipt of
influenza (“flu”) vaccine on October 15, 2012. Petitioner further alleges that she suffered the
residual effects of this injury for more than six months. Respondent denies that petitioner’s flu
vaccination caused her GBS and/or TM, any other injury, or her current condition. Nonetheless,
the parties agreed to resolve this matter informally.

        The court finds the terms of the stipulation to be reasonable, hereby adopts the parties’

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
stipulation, and awards compensation in the amount and on the terms set forth therein. Pursuant
to the attached stipulation, the court awards $160,000.00 for reimbursement for all damages that
would be available under 42 U.S.C. § 300aa-15(a) (2006).

        The parties have also agreed on an appropriate amount for attorneys’ fees and costs in
this case. In accordance with General Order #9, petitioner asserts that she did not incur out-of-
pocket expenses in pursuit of her petition. Petitioner requests $12,898.09 in attorneys’ fees and
costs. Respondent does not object to this amount. The undersigned finds this amount to be
reasonable.

        In sum, the court awards:

        a. a lump sum of $160,000.00, representing compensation for all damages that would be
           available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check
           made payable to petitioner in the amount of $160,000.00; and

        b. a lump sum of $12,898.09, representing reimbursement for attorneys’ fees and costs.
           The award shall be in the form of a check made payable jointly to petitioner and
           Maglio, Christopher & Toale in the amount of $12,898.09.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: September 15, 2014                                                      /s/ Laura D. Millman
                                                                                  Laura D. Millman
                                                                                   Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2